Citation Nr: 0944353	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-09 389	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served two separate periods of active duty, from 
March 1955 to March 1958 and from December 1958 to July 1961.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appeal is remanded to the RO via the 
Appeals Management Center in Washington, DC.


REMAND

In October 2006, the Veteran filed claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
which were granted in February 2007.  The Veteran's bilateral 
hearing loss was assigned a noncompensable evaluation, and 
his tinnitus was assigned a 10 percent evaluation.  Both 
evaluations were effective October 31, 2006.  In March 2008, 
the Veteran perfected an appeal of the February 2007 decision 
seeking higher initial evaluations.  On his March 2008 
substantive appeal, the Veteran indicated that he wanted a 
video Board hearing.  As such, the RO sent the Veteran a 
letter, dated in September 2, 2009, notifying the Veteran of 
the time, date, and location for this video Board hearing.  
In the September 2, 2009 letter, the RO requested that the 
Veteran respond in one of three ways: (1) that he planned to 
attend the scheduled video hearing; (2) that he declined this 
video hearing, and preferred to wait for a future visit by a 
member of the Board; or (3) wanted to withdraw his request 
for a hearing.

On September 4, 2009, the Veteran submitted a form wherein he 
declined the scheduled video Board hearing and indicated that 
he preferred to wait for a Travel Board hearing.  The 
Veteran's September 4, 2009 submission was time stamped as 
received by the RO on September 8, 2009.  For reasons unknown 
to the Board, this evidence was not associated with the 
Veteran's claims file.  The Veteran's appeal was certified to 
the Board for appellate review before the Veteran was 
afforded the opportunity to testify at a Travel Board 
hearing.  Subsequently, the RO sent the Board a facsimile of 
the Veteran's September 4, 2009 submission.  Under these 
circumstances, to accord the Veteran due process, the case 
must be remanded for a Travel Board hearing.  38 C.F.R. § 
3.103(c) (2009).

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a Travel 
Board hearing with respect to his claims in 
this case.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement of 
the case must be provided to the Veteran.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  
If the Veteran no longer desires a Travel 
Board hearing in this matter, he must notify 
the RO promptly.  See 38 C.F.R. § 20.702 
(e)(2009).

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

